Title: Abigail Adams 2d to Elizabeth Cranch, 10 December 1784
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      N 4.
      Paris December 10 1784
     
     You can judge of my impatience my Dear Cousin, the last week when we heard from Mr. Storer who informed us that he had forwarded some days before a large packet of letters from America to my Pappa, by a diligence established for transporting letters and packets from London to Paris, and he supposed it must have arrived some days before we should receive his letter. The next Morning my Brother went to Paris and Mamma and myself were anticipating the pleasure we should receive from his return, but to our disappointment he came without the letters. The People who received them in Paris, were officers perhaps de la Roy, and they pretended that they could not deliver them, to any person except where they were directed. They knew not but he was deceiving them, and that they would send them to us at Auteiul in the Eve. How provoking was this answer, to us so greatly interested in the Contents. The truth of the matter was I suppose that they had not sufficiently inspected them, for when we received them we found every seal had been opened, and seald again, but in a manner as not to conceal it. This is often the case, and there is no avoiding it, in this Country. With respect to politicks it will sometimes put people upon their Gaurd, but in domestick matters the knowledge they can get is of no importance. Let it not influence any of my friends. Perhaps we shall soon be in London, where there will not be this dainger. We have some expectation of spending some Months in London. Pappa thinks he shall be obliged to go, and he determines in all his journeys, to take his family with him. It would indeed be very disagreeable to be in a strange Country without him.
     I am obliged to you my Dear Eliza for more letters than I have received from any one of my friends. I have never omitted answering them, which will I hope induce you to continue your frequent com­munications. Any thing is pleasing to me now, and your letters my Dear will always afford me entertainment and gratification.
     Poor Braintree, seems to fall away strangly. There will be nothing left I fear by the time I return but uninhabbited houses. I suppose, I shall soon be informed by my letters from thence that my friend Eliza Cranch has added to the Number who have left it. Perhaps by following the example of Elizabeth Quincy. I beg you would be the first to give me this information. It is an event in which I shall ever feel interested, as I shall never cease to Love and esteem you. I think however you had better remain an inhabitant, even should you follow the example of EQ, as I think it is a pitty that so prety a place should be deserted.
     Believe me my Dear Eliza I can never loose the recollection of the Eve you speak of, nor can I ever describe the  what I then suffered. I sometimes fear it was ominous of some future dreaded event. I can never reflect upon it with calmness of mind.
     I confess my Dear that I do not feel influenced by a great Share of disinterested benevolence, nor can I suffer you to give me credit for what I do not deserve. The appologies that you make for your letters are the only uninteresting parts of them. I will request that in future you will spare them, and fill your paper, with what you stile uninteresting, which I assure you I find quite otherwise. I will answer your trifling questions. Some persons would stile them very important, but your mind being usually employd, upon things of higher consequence, you thought perhaps some apology necessary. I rise in the Morning between eight and nine oclock. As soon as I go out of my chaimber I set down to the Breakfast table, where I make tea for my Mamma, Brother and myself. My Pappa always breakfasts upon Chocolate. When we have finished breakfast I wash the tea things and ring the bel for John Briesler, to take the plates and the fragments of toast and bread, which we have left. When I have dismissed the things I employ myself either in reading Moliere, in French, or in translating Telemaque, from french into English, I have got into Livre 4—or in writing letters to America, and sometimes in Working, which I am not like to forget I assure you, as I find it quite as necessary here as I ever did in Braintree, till twelve or one oclock, when I repair to our dressing room and Pauline my Mammas Chaimber Maid, dresses my head. The time appropriated to this business, I either talk French to her or read French. We dine at two oclock in general, and we eat and drink in the same manner that we did in America. Our table is laid for 4 persons, each has two plates, the one soup the other a flat plate, a knife, fork, and spoon to each. In each plate is laid a Napkin and a peice of bread. We have every day a soup and a peice of bouilli with as many other things as our Cook pleases to give us. Pappa and Mamma have each a servant behind their Chairs, who, tend the table. It is the Custom in this Country to have a servant to each Person. If you have a company of twenty People they each bring with them a servant to tend upon themselvs, but they do not dine in your Kitchen, which would be rather an inconvenience. But you allow them 3 livres, I think it is for their dinner, which they get at some place or other. We never have but one course and a desert unless we have company, then the custom of the Country obliges us to have two. After we have dined, we retire to our chaimber up stairs which we Live in, and if my Pappa does not walk in the Morning he with my Brother take a walk of five or Six miles, which is my Pappas daily practice. By half after four oclock it is dark. Between five and six, we drink tea. After tea I take a stove and go to my chaimber, and write or translate again. About nine oclock, when I have made myself prety cold, and my Brother has tired himself with his studys and my Pappa read till his eyes are tired and my Mamma in a disposition to amuse herself by playing a game of Cards, we play, a game or two for amusement, an hour perhaps or more, till it is time to retire for the night. Pappas hour is a little after ten. My Brother and my self generally have a little conversation afterwards. And when it pleases us, we retire to our several chambers. We see but little company, and visit much less. We sometimes dine out, but seldom. We have company generally once a week, sometimes not so often. Now judge you Eliza whether I find so much amusement and entertainment as you have supposed. Oh how I should now enjoy that social friendly intercourse which we have in our friendly circles in America. But alas it is not found here.
     The dress of the Ladies here, is more agreeable than in Either England or America. We in America coppy the English. There is more taste more variety, and more ease here than in England. Their cloaths are not richer or more expensive except upon account of the variety one is obliged to have. They wear at Present very little trimming, if any, and the people of highest rank dress least. I have had two or three dresses made since I have been here, and not the least triming upon either. For my own part I like it much.
     Mr. Smith carried with him to America two hats of the newest taste in England, then, they were excessively stif. I had one of the same fashion in England, not tho because I was pleased with them, but there was no others worn. When I came to France, I found the same kind of hats, but made in a manner much more agreeable to the Eye. They trim them much prettier and give them an airiness that is very prety. If it was not so very dificult I would sometimes send my friends, some things that might be agreable to them to receive, but from hence it is impossible. There is no conveyance to England but by private persons except for letters, and I have not found any person as yet who I could ask this favour of. Mr. Jackson and Tracy, go soon, but it is a long time before they go to America. I expect that my Brother will go as soon perhaps as they will. By him I shall have an opportunity which I shall take advantage of. Remember me to every body who inquires after your friend
     
      A Adams
     
    